Citation Nr: 1742580	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  09-44 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disability, claimed as spondylosis of the thoracolumbar spine.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Lynch, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the U.S. Navy from March 1985 to March 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which found that new and material evidence had not been submitted to reopen a claim of entitlement to service connection for a low back disability.

The Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge in July 2013.  A transcript of this proceeding is associated with the claims file.  Tn August 2017, the Veteran requested another hearing before the Board.  The Veteran has not presented good cause for the need for another hearing to address her claim.  Thus, her request for an additional Board hearing to address the low back disability claim is denied.

This case was previously before the Board in November 2013 and October 2016.  In November 2013, the Board reopened the Veteran's claim for service connection for a low back disability and remanded the claim so that additional treatment records could be obtained and the Veteran could be afforded a VA examination.  In October 2016, the Board remanded so that the Veteran's active duty service treatment records could be obtained.  


FINDING OF FACT

The Veteran's current low back disability was not manifest in service, was not manifest within one year of separation and is not related to service.



CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist
VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Here, the RO provided adequate notice to the Veteran for her service connection claim in a May 2009 letter. 

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claims adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment for the claimed disorder described by the Veteran.  

Per the November 2013 Board remand instructions, the Veteran was also provided a VA examination in March 2016.  Additionally, per the November 2016 remand instructions, VA made further efforts to obtain the Veteran's active duty service treatment records, but these records are unavailable.  See March 2017 request for information.

In light of the above, the Board also finds that the RO substantially complied with both the November 2013 and November 2016 remand directives, to the extent possible, and no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on her behalf, as well as the Veteran's July 2013 hearing testimony and her husband's July 2008 buddy statement.  The Board finds that no additional RO action to further develop the record on the claim is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain diseases may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden for certain chronic disabilities is through a demonstration of continuity of symptomatology. 

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").) 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Factual Background 

In this instance, the Veteran contends that her claimed low back disability resulted from a fall that she sustained in boot camp during intensive training in about June 1985.
The Board again notes that the Veteran's service treatment records for her service are unavailable and that further attempts to find such records would be futile.
In March 1993, the Veteran was treated for back strain after an automobile accident on March 11, 1993.  She was diagnosed with moderate apophyseal joint degenerative changes at the L4-5 level on the left, but otherwise negative for the lumbar spine.  See January 2006 medical records.
In January 2001, the Veteran complained of lower lumbar pain, with symptoms the previous 5 days.  She was diagnosed with lumbar strain.  In December 2001, the Veteran was treated for low back pain.  In January 2002, the Veteran was assessed to have a normal lumbar spine.  See January 2006 medical records.
In November 2003, the Veteran complained of back pain and was diagnosed with lumbar back pain with radiation to the right leg.  In January 2005, the Veteran complained of problems with lumbar back pain and was diagnosed with acute lumbar strain.  Later that month, she again complained of back pain and was diagnosed with lumbar back pain.  In February 2005, the Veteran complained of pain and numbness around the lumbar area on the right side radiating down to her buttock area, right thigh, and right foot.  The Veteran was diagnosed with lumbar radiculopathy.  In July 2005, the Veteran complained of low back pain and that she was seeing a chiropractor.  She was diagnosed with lumbar back pain.  Later that month, she was taking medication for back pain.  See October 2005 medical record; January 2006 medical records.
In January 2005, the Veteran had a follow-up appointment after a December 2004 car wreck.  The day after the car wreck, the Veteran complained of worsening back pain and, at the follow-up appointment, the pain did not get any better.  The pain was mostly in the right lumbar area and she was diagnosed with acute lumbar strain and mild spondylosis.  Later in the month, the Veteran complained of back pain and was diagnosed with lumbar back pain.  In February 2005, the Veteran complained of low back pain and numbness the previous two months.  She was diagnosed with L3-4 and L5-S1 disc dessication, with a moderate L5-S1 disc bulge.  However, there was no evidence of disc herniation or definite nerve root compression.  She was further diagnosed with mild, diffuse, and congenital spinal stenosis.  X-rays showed some mild spondylosis and she was diagnosed with lumbar radiculopathy.  She was also diagnosed with mild anterior degenerative osteophytes present in the lower lumbar spine, but without any fracture or other significant abnormality.  In July 2005, the Veteran complained of low back pain.  See January 2006 medical records; July 2008 medical records; September 2008 medical records. 
In January 2006, the Veteran was assessed to have normal stability, strength, and tone for her spine.  In February 2006, the Veteran complained of low back pain.  The Veteran said that her low back pain began the week prior, when she was almost run over by a car.  An X-ray showed negative for fracture.  The Veteran said that she thought her low back pain was caused by either lifting or tripping over something at the school where she worked.  The Veteran said that she had no increase in back pain from this earlier injury.  She was assessed to have lumbago.  See June 2008 medical records; April 2009 medical records; April 2009 correspondence.  In June 2006, the Veteran complained of back pain and muscle spasms and was diagnosed with probable muscular back pain.  See July 2008 medical records.  In April 2008, the Veteran complained of back spasms.  See September 2008 medical records.
In June 2008, the Veteran complained of low back pain and her private doctor diagnosed the Veteran with L5-S1 degenerative disc disease and spondylosis.  In August 2008, the Veteran's private doctor described the Veteran as having a very long history of intermittent low back pain, with her current symptoms beginning again in June 2008.  See July 2008 medical records.
In July 2008, the Veteran's husband submitted a statement in support of the Veteran's claim.  He stated that, on or about March 1985, during U.S. Navy boot camp in Orlando, Florida, the Veteran was forced to attend intensive training.  At this intensive training, the Veteran suffered chronic back pain.  He said that during marching drills the following morning, the Veteran lost feeling in her legs and fell to the pavement.  The Veteran's husband said that the Veteran was taken to a health facility on the base where she underwent several tests and exams and that she was later told that she had suffered a chronic lower back injury.  The Veteran's husband said that, afterwards, the Veteran was released and sent back to her unit, K059 Company, with medication in order to complete her basic training in order to graduate from boot camp.  Finally, the Veteran's husband said that the Veteran was given different medications for her back pains and discomfort throughout their marriage all the way up to the present time.  See July 2008 buddy statement.
A July 2008 Magnetic Resonance Imaging (MRI) scan showed multilevel degenerative disc disease, with it being worst at L4-S1.  The private doctor said that the MRI scan showed a herniated disc on the right side at the L5-S1 level and some disc bulging at the L4-5 level, but no significant stenosis in the other regions.  The Veteran was assessed to have low back pain and right-sided lumbar radiculopathy and was recommended to have a right L5-S1 microdiscectomy.  See July 2008 medical records.
In June 2009, the private doctor said that the Veteran again complained of low back pain.  The Veteran said that her back problems began in 1985 and have troubled her ever since then on an intermittent basis.  A June 2009 MRI indicated no significant interval change and mild multilevel lumbar spondylosis, worse at L5-S1 with central and bilateral neural foral stenosis, and no vertebral compression fracture or subluxation.  The Veteran underwent surgery later in June 2009.  Just prior to her surgery, the Veteran was diagnosed with sciatica and herniated lumbar disc on the right at L5-S1.  After the surgery, the Veteran was still diagnosed with sciatica and herniated lumbar disc on the right at L5-S1.  However, in a later follow-up visit to her doctor, the Veteran said that she noticed significant improvement in her pain, with still some pain on the right side of her lower back.  See July 2008 medical records.  In July 2009, the Veteran complained of some recurrent pain.  In August 2009, the Veteran complained again of worsening pain.  See June 2009 medical records.
In August 2009, the Veteran was diagnosed with post-surgical changes at L5-S1 with no evidence of recurrent disc herniation, a moderate L5-S1 bulge, and mild and diffuse facet degenerative changes.  Otherwise, the Veteran was negative for enhanced lumbar spin on the MRI.  In September 2009, the Veteran's private doctor noted that, despite the Veteran's June 2009 back surgery, the Veteran was again having persistent pain in her lower back.  See September 2009 medical records.  In October 2009, the Veteran said that she was being treated for low back problems.  See December 2007 medical records.
From November 2009 to June 2010, the Veteran's private doctor chronicled the Veteran's continual experience of low back pain after her surgery.  In July 2010, post-operation changes were seen after the right hemilaminectomy at the L5-S1 level.  Scar formation was seen again with partial encasement of the right S1 nerve root.  Also, the Veteran was diagnosed with borderline to mild spinal stenosis at the L4-L5 level, which has not significantly changed from August 2009.  In December 2010, the Veteran's private doctor noted that the Veteran's surgery only provided a transient improvement in her low back pain and that she still continued to experience low back pain.  See April 2013 medical records.
A December 2011 independent medical examination report noted that the Veteran presented with a current back condition.  The independent examiner noted that the Veteran sustained a fall during boot camp due to back pain and that she was treated for numerous times in the military for low back pain.  The independent medical examiner also stated that the Veteran's back problem was mentioned in her discharge examination.  He also said that the Veteran underwent a lumbar discectomy in 2009.  The independent examiner opined that the Veteran's current back difficulties are "related to military service"  The independent examiner said that he based this opinion on "the presumption of fitness, the discharge physical examination and the service treatment records," but provided no further explanation of the opinion.  See June 2012 medical records.  
In March and April 2013, the Veteran again complained of persistent low back pain.  See September 2013 medical record.
In July 2013, the Veteran testified at a Board video hearing.  She testified that she injured her back in a 2006 fall when she fell off a truck that was pushing her.  The Veteran testified that, in about June 1985 in intensive training in boot camp, she had to exercise constantly for a whole hour.  When she was walking in detail the next morning, she said that she suddenly just fell on her right side and hit the pavement.  She said that she then woke up at a military medical facility in Orlando, Florida, where she heard people talking about her kidneys and what was going on with her.  The Veteran said that she then began to have back spasms as she was laying down at the medical facility.  She stayed at the facility for a day or two and was given pain medication and a muscle relaxer.  The Veteran was then put back in her company after about five days.  
In October 2015, the Veteran complained of back spasms.  See Legacy CAPRI medical records.
In March 2016, the Veteran was provided a VA examination.  The VA examiner conducted an in-person examination of the Veteran and reviewed the Veteran's military separation examination and her Veterans Health Administration medical records.  
The VA examiner diagnosed the Veteran as having a degenerative arthritis of the spine.  However, she noted that the Veteran's service medical record was silent for low back pain, injury, or treatment.  She also noted that the Veteran's separation physical in March 1986 contained no report or treatment for low back pain, and her VA records in March 2016 were also silent for treatment of low back.  However, she did note that in March 2006, medical notes in the claims file indicated low back pain due to a February 2006 injury sustained when she was thrown off a truck.  The VA examiner noted that the Veteran's treatment for low back pain occurred in September 2008 and an MRI then showed a herniated disc.  The VA examiner further noted that in June 2009 the Veteran underwent micodemectomy/ laminectomy for herniated disc L5/S1.  The VA examiner also noted that the Veteran was treated for low back pain in 2015, at which time an electromyogram (EMG) showed no radiculopathy.  Finally, the VA examiner noted that the Veteran stated in 2016 that she had low back pain in boot camp.
The VA examiner opined that the Veteran's low back condition is less likely than not caused by or a result of military service.  In supporting her opinion, the VA examiner noted that the Veteran was in service for 1 year and discharged in 1986, during which time the Veteran had one episode of low back pain during physical training in boot camp.  The VA examiner noted that the Veteran had no low back complaints at discharge.  The VA examiner further noted that the Veteran had no chronic conditions or documented continuity of care until 2008, or 22 years after military service.  As such, the VA examiner opined that the Veteran's current low back condition was most likely caused by a herniated disc that occurred in 2008, secondary to aging, obesity, genetic predisposition, and possible injuries after service.  As such, the VA examiner concluded that the Veteran's low back condition was less likely caused by account of one episode of self-limiting low back pain while in service. 
In March and April 2016, the Veteran complained of low back pain.  During this time, EMG/nerve conduction studies were normal, showing no evidence of nerve root dysfunction in the Veteran's right lower extremity.  However, an MRI of her lumbar spine was clearly abnormal, showing evidence of generalized annular bulging at the L3-L4 level with a superimposed small central subligamentous disk extrusion.  See August 2016 medical records.  In June 2016, the Veteran was diagnosed with a chronic low back condition.  An MRI showed that her lumbar spine with moderate-to-severe spinal and foraminal stenosis greater on the right at L4-L5 and also a right foraminal position disk protrusion on the right side.  See Legacy CAPRI medical records.
Legal Analysis
As an initial matter, the Board concedes that there is both a current diagnosis of a low back disability and the Board accepts the Veteran's testimony that she injured her back in a 1985 fall in boot camp.
However, a veteran seeking disability benefits must establish not only the existence of a disability, and an injury in service, but also an etiological connection between her military service and the disability.  
With respect to establishing a nexus between the Veteran's current low back disability and her 1985 fall in the boot camp, the December 2011 indicated that the Veteran was diagnosed with lumbar sprain and treated numerous times in the military for low back pain when there is no evidence of such a diagnosis or treatment in the claims file aside from the Veteran's boot camp fall.  Additionally, the independent examiner also said that the Veteran's back problem was mentioned in her discharge examination in 1986 when, in actuality, that notation also is absent in the Veteran's discharge examination record in the claims file.
In contrast, the March 2016 VA examiner provided a detailed rationale for her opinion based on facts in the claims file.  The VA examination found that the Veteran's low back disability was less likely than not related to the Veteran's active duty service, explaining that 22 years had passed between the Veteran's in-service fall and her first complaints of chronic low back pain or continuity of care.  Also, the March 2016 VA examiner attributed the Veteran's low back disability to other possible factors besides the boot camp fall, namely to a herniated disc that occurred in 2008, secondary to aging, obesity, genetic predisposition, and possible injuries after service.  As such, the Board gives the March 2016 VA opinion much greater probative value than the December 2011 opinion.
With respect to lay testimony, the Veteran and the Veteran's husband assert that the Veteran experienced low back pain since boot camp, with continuing symptoms thereafter.  However, the Board finds that their testimony as to continuity of symptomatology by the opinion the March 2016 VA examiner, who considered their history, but explained that the current back disability is more likely related to numerous factors other than the in-service injury.
As noted above, service connection also may be granted on a presumptive basis for certain chronic diseases if such disease is shown to be manifest to a compensable degree.  However, the first documented evidence of any back-related complaints was in March 1993, almost 7 years after the Veteran's separation from active duty.  The next complaint in the claims file was in 2001, 15 years after service.  As such, the medical evidence shows no presumptive disability of the low back within a year after service and service connection for a low back disability on a presumptive basis is not warranted as a chronic disease.
Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and service connection for a low back disability is not warranted.  


ORDER

Entitlement to service connection for a low back disability, claimed as spondylosis of the thoracolumbar spine, is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


